DETAILED ACTION
This office action is in response to the application filed on 09/28/2020. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application No. 62/912,764 filed on 10/02/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0227208) in view of Sato (US 2015/0163505).

	Regarding claim 1, Lee discloses the following claim limitations: A method for video decoding in a decoder, comprising: receiving, from a coded video bitstream, coding information for a current picture (Lee, paragraph 95 discloses prediction unit determination part may receive various information such as prediction unit information input from the entropy decoding part 210, prediction mode information of the intra prediction method), 
at least one flag in the coding information indicating one or more allowable coding types for sub- partitions in the current picture, the one or more allowable coding types including at least one of intra coding and inter coding for the sub-partitions (Lee, paragraphs 63 and 275 discloses determining whether to use inter prediction or to perform intra prediction for a prediction unit… a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied),
determining, based on the at least one flag, whether to decode intra syntax elements used only for coding intra sub-partitions (Lee, paragraph 459 discloses performing transform only on a partial region of a coding block may be allowed only when the sub-partition intra coding method is applied to the coding block. Accordingly, cu_sbt_ flag may be encoded and signaled only when the sub-partition intra coding method is applied to the coding block; Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block),
decoding the intra syntax elements in the coding information based on the intra syntax elements being determined to be decoded (Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied).

However, in the same field of endeavor Sato discloses more explicitly the following:
and whether to decode inter syntax elements used only for coding inter sub-partitions… and decoding the inter syntax elements in the coding information based on the inter syntax elements being determined to be decoded (Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Lee with Sato to create the intra prediction method of Lee with the inter prediction method of Sato.
The reasoning being to provide a method that can suppress the deterioration in encoding efficiency (Sato, paragraph 1).

	Regarding claim 7, Lee and Sato discloses the method of claim 1, wherein the at least one flag is signaled in a picture parameter set (PPS) for one or more pictures including the current picture or in a picture header for the current picture (Sato paragraph 26 discloses inter-layer syntax prediction control information may be transmitted as a nal unit (nal_unit), a picture parameter set (PPS (Picture Parameter Set)), or a slice header (SliceHeader). The same motivation that was utilized in claim 1 applies equally as well to claim 7.

	Regarding claim 8, Lee and Sato discloses the method of claim 1, wherein the sub-partitions include at least one slice, at least one tile, or at least one tile group in the current picture (Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements). The same motivation that was utilized in claim 1 applies equally as well to claim 8.

	Regarding claim 9, Lee and Sato discloses an apparatus for video decoding, comprising processing circuitry configured to: receive, from a coded video bitstream, coding information for a current picture (Lee, paragraph 95 discloses prediction unit determination part may receive various information such as prediction unit information input from the entropy decoding part 210, prediction mode information of the intra prediction method), 
 	at least one flag in the coding information indicating one or more allowable coding types for sub- partitions in the current picture, the one or more allowable coding types including at least one of intra coding and inter coding for the sub-partitions (Lee, paragraphs 63 and 275 discloses determining whether to use inter prediction or to perform intra prediction for a prediction unit… a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied),
 determine, based on the at least one flag, whether to decode intra syntax elements used only for coding intra sub-partitions (Lee, paragraph 459 discloses performing transform only on a partial region of a coding block may be allowed only when the sub-partition intra coding method is applied to the coding block. Accordingly, cu_sbt_ flag may be encoded and signaled only when the sub-partition intra coding method is applied to the coding block; Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block),
decode the intra syntax elements in the coding information based on the intra syntax elements being determined to be decoded (Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding
and whether to decode inter syntax elements used only for coding inter sub-partitions… 
and decode the inter syntax elements in the coding information based on the inter syntax elements being determined to be decoded (Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements). The same motivation that was utilized in claim 1 applies equally as well to claim 9.

	Regarding claim 15, Lee and Sato discloses the apparatus of claim 9, wherein the at least one flag is signaled in a picture parameter set (PPS) for one or more pictures including the current picture or in a picture header for the current picture (Sato paragraph 26 discloses inter-layer syntax prediction control information may be transmitted as a nal unit (nal_unit), a picture parameter set (PPS (Picture Parameter Set)), or a slice header (SliceHeader). The same motivation that was utilized in claim 1 applies equally as well to claim 15.

	Regarding claim 16, Lee and Sato discloses the apparatus of claim 9, wherein the sub-partitions include at least one slice, at least one tile, or at least one tile group in the current picture (Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements). The same motivation that was utilized in claim 1 applies equally as well to claim 16.

	Regarding claim 17, Lee and Sato discloses a non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding cause the computer to perform: receiving, from a coded video bitstream, coding information for a current picture (Lee, paragraph 95 discloses prediction unit determination part may receive various information such as prediction unit information input from the entropy decoding part 210, prediction mode information of the intra prediction method),  
at least one flag in the coding information indicating one or more allowable coding types for sub- partitions in the current picture, the one or more allowable coding types including at least one of intra coding and inter coding for the sub-partitions (Lee, paragraphs 63 and 275 discloses determining whether to use inter prediction or to perform intra prediction for a prediction unit… a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied),
 	determining, based on the at least one flag, whether to decode intra syntax elements used only for coding intra sub-partitions (Lee, paragraph 459 discloses performing transform only on a partial region of a coding block may be allowed only when the sub-partition intra coding method is applied to the coding block. Accordingly, cu_sbt_ flag may be encoded and signaled only when the sub-partition intra coding method is applied to the coding block; Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block),
 decoding the intra syntax elements in the coding information based on the intra syntax elements being determined to be decoded (Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied),
and whether to decode inter syntax elements used only for coding inter sub-partitions… and decoding the inter syntax elements in the coding information based on the inter syntax elements being determined to be decoded (Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements). The same motivation that was utilized in claim 1 applies equally as well to claim 17.

Claims 2-6, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2021/0227208) in view of Sato (US 2015/0163505) and in further view of Hsiang (US 2021/0136419).

	Regarding claim 2, Lee and Sato discloses claimed invention as outlined above in claim 1.
	Lee and Sato do not explicitly disclose the following claim limitations: wherein the at least one flag includes at least one of a first flag indicating whether an inter-coded sub-partition is allowed in the current picture and a second flag indicating whether an intra-coded sub-partition is allowed in the current picture.
(Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the teachings of Lee and Sato with Hsiang to create the system of Lee and Sato as outlined above with the syntax elements of Hsiang.
	The reasoning being is for improving compression efficiency for signaling high-level information for coding image and video data (Hsiang, paragraph 2).

	Regarding claim 3, Lee, Sato and Hsiang discloses the method of claim 2, wherein the at least one flag includes only the first flag, the first flag indicating that no inter-coded sub-partition is allowed in the current picture, the one or more coding types being the intra coding for the sub-partitions; and the determining whether to decode the intra syntax elements and whether to decode the inter syntax elements includes: determining that no inter syntax element is to be decoded for the current picture; and determining that the intra syntax elements are to be decoded for the sub-partitions (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied). The same motivation that was utilized in claim 2 applies equally as well to claim 3.

	Regarding claim 4, Lee, Sato and Hsiang discloses the method of claim 2, wherein the at least one flag includes the first flag and the second flag, the first flag indicating that the inter-coded sub-partition is allowed in the current picture, the second flag indicating that no intra-coded sub-partition is allowed in the current picture; and the determining whether to decode the intra syntax elements and whether to decode the inter syntax elements includes: determining that the inter syntax elements are to be decoded for the sub-partitions with the inter coding; and determining that no intra syntax element is to be decoded for the current picture (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements). The same motivation that was utilized in claim 2 applies equally as well to claim 4.

(Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied). The same motivation that was utilized in claim 2 applies equally as well to claim 5.

	Regarding claim 6, Lee, Sato and Hsiang discloses the method of claim 2, wherein the at least one flag includes the first flag and the second flag, the first flag indicating that the inter-coded sub-partition is allowed in the current picture, the second flag indicating that the intra-coded sub-partition is allowed in the current picture; and the determining whether to decode the intra syntax elements and whether to decode the inter syntax elements includes: determining that the inter syntax elements are to be decoded for at least one of the sub-partitions with the inter coding; and determining that the intra syntax elements are to be decoded for at least one of the (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied). The same motivation that was utilized in claim 2 applies equally as well to claim 6.

	Regarding claim 10, Lee, Sato and Hsiang discloses the apparatus of claim 9, wherein the at least one flag includes at least one of a first flag indicating whether an inter-coded sub-partition is allowed in the current picture and a second flag indicating whether an intra-coded sub-partition is allowed in the current picture (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively). The same motivation that was utilized in claim 2 applies equally as well to claim 10.

	Regarding claim 11, Lee, Sato and Hsiang discloses the apparatus of claim 10, wherein the at least one flag includes only the first flag, the first flag indicating that no inter-coded sub-partition is allowed in the current picture, the one or more coding types being the intra coding for the sub-partitions; and the processing circuitry is configured to: determine that no inter syntax element is to be decoded for the current picture; and determine that the intra syntax elements are (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied). The same motivation that was utilized in claim 2 applies equally as well to claim 11.

	Regarding claim 12, Lee, Sato and Hsiang discloses the apparatus of claim 10, wherein the at least one flag includes the first flag and the second flag, the first flag indicating that the inter-coded sub-partition is allowed in the current picture, the second flag indicating that no intra-coded sub-partition is allowed in the current picture; and the processing circuitry is configured to: determine that the inter syntax elements are to be decoded for the sub-partitions with the inter coding; and determine that no intra syntax element is to be decoded for the current picture (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements). The same motivation that was utilized in claim 2 applies equally as well to claim 12.

	Regarding claim 13, Lee, Sato and Hsiang discloses the apparatus of claim 10, wherein the at least one flag includes the first flag and the second flag, the first flag indicating that no inter-coded sub-partition is allowed in the current picture, the second flag indicating that the intra-coded sub-partition is allowed in the current picture; and the processing circuitry is configured to: determine that no inter syntax element is to be decoded for the current picture; and determine that the intra syntax elements are to be decoded for the sub-partitions (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied). The same motivation that was utilized in claim 2 applies equally as well to claim 13.

	Regarding claim 14, Lee, Sato and Hsiang discloses the apparatus of claim 10, wherein the at least one flag includes the first flag and the second flag, the first flag indicating that the inter-coded sub-partition is allowed in the current picture, the second flag indicating that the intra-coded sub-partition is allowed in the current picture; and the processing circuitry is (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied). The same motivation that was utilized in claim 2 applies equally as well to claim 14.

	Regarding claim 18, Lee, Sato and Hsiang discloses the non-transitory computer-readable medium of claim 17, wherein the at least one flag includes at least one of a first flag indicating whether an inter-coded sub-partition is allowed in the current picture and a second flag indicating whether an intra-coded sub-partition is allowed in the current picture (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively). The same motivation that was utilized in claim 2 applies equally as well to claim 18.

	Regarding claim 19, Lee, Sato and Hsiang discloses the non-transitory computer-readable medium of claim 18, wherein the at least one flag includes only the first flag, the first flag (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Lee, paragraph 251 discloses the decoder may decode the intra prediction mode of the current block; in addition 275 discloses a flag indicating whether or not to apply the sub-partition intra coding method may be encoded and signaled. When the flag indicating whether or not to apply the sub-partition intra coding method is not encoded, the sub-partition intra coding method may not be applied). The same motivation that was utilized in claim 2 applies equally as well to claim 19.

	Regarding claim 20, Lee, Sato and Hsiang discloses the non-transitory computer-readable medium of claim 18, wherein the at least one flag includes the first flag and the second flag, the first flag indicating that the inter-coded sub-partition is allowed in the current picture, the second flag indicating that no intra-coded sub-partition is allowed in the current picture; and the determining whether to decode the intra syntax elements and whether to decode the inter syntax elements includes: determining that the inter syntax elements are to be decoded for the sub-partitions with the inter coding; and determining that no intra syntax element is to be decoded for the current picture (Hsiang, paragraph 72 discloses syntax elements ph_inter_slice_allowed_flag and ph_intra_slice_allowed_flag are signaled to indicate whether inter slices and intra slices are allowed to be present in the picture, respectively; in addition Sato paragraph 569 discloses if the current picture to be decoded (or current slice to be decoded) by the enhancement layer image decoding unit 205 is the picture (or slice) for which the inter-layer syntax prediction is allowed by the inter-layer syntax prediction control information the inter-layer syntax prediction control unit 826 allows the supply of the base layer syntax stored in the base layer syntax buffer 824 i.e. for decoding the inter syntax elements). The same motivation that was utilized in claim 2 applies equally as well to claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481